Title: From George Washington to Capel & Osgood Hanbury, 3 April 1761
From: Washington, George
To: Capel & Osgood Hanbury



Gentn
Williamsburg 3d April 1761

Your favour of the 15th Septr, which is the last Letter that I have receivd from you, now lyes before me—By some neglect or other my Bills of Lading for the Tobo pr the Deliverance never came to my hands for which Reason I send you in lieu thereof a Certificate from the Collector of His Majesty’s Customs of the Tobacco Shipd in that Vessell by me which I am told will answer the same purpose of a Bill.
Altho’ you seem to think £40 no large Sum yet I must confess it is in my Estimation rather too much money to loose—and I always apprehended that if due caution was observd in the choice of underwriters that losses of this Nature coud scarce ever happen.
I have been at this place near a fortnight, but dont learn that you have any Ship in the Country wanting Tobo at this time—I shall possibly have an oppertunity of writing to you again before I leave Town in the meanwhile I remain Gentn Yr Most Obedt Hble Servt

Go: Washington

